DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, in the reply filed on 8/31/2021 is acknowledged.

The applicant has amended claim 14 to include that the print is pad printed with food grade ink and states that now the two inventions are not restrictable so invention I reads on claims 1-20.
The examiner notes that inventions II and I are still restrictable because invention II does not include the hollow interior as claimed in invention I. 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2021.
The examiner notes that claims 1-13 are elected for examination purposes. Once they have been found allowable, then claims 14-20 can be amended to include all limitations of an allowable claim and reintroduced.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner ply of claims , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, it is unclear what the applicant means by two helicoidal groove lines. The figures seem to show just a single helicoidal line, the specification also seems to disclose just a single helicoidal line. Paragraph 83 does say that other embodiments have two helicoidal grove lines, but then goes on to describe a straw with just one helicoidal line. When a strip of paper is wound around to form a straw, there is a single line that forms coil along the entire length of the straw, not multiple lines. The examiner is also unclear as to how these helicoidal lines are being considered grooves.
Claims 2-7 and 9-13 are rejected for being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (2020/0146483) in view of Salomaki et al. (2021/0037999)

But fails to disclose  a text that has a length and that comprises one or more words; wherein said text is on said exterior surface of said paper tubular device; wherein said text reads in the same direction as said longitudinal axis of said paper tubular device; wherein the length of said text is longer than said distance between said two helicoidal groove lines; wherein said text is pad-printed after said paper tubular device is manufactured; and wherein said text is pad-printed with one or more colors of ink that is ingestible or food grade. 
However, Salomaki et al. teaches a straw that includes disclose a text that has a length and that comprises one or more words (fig 6a); wherein said text is on said exterior surface of said paper tubular device (fig 6a); wherein said text reads in the same direction as said longitudinal axis of said paper tubular device (fig 6a); and wherein said text is pad-printed with one or more colors of ink that is ingestible or food grade [0015].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a text to the straw of Zhao et al. along its 
Additionally, the straw of the above combination  will inherently have the length of said text is longer than said distance between said two helicoidal groove lines, especially if the user had a really long name
Lastly, the limitation “wherein said text is pad-printed after said paper tubular device is manufactured” is a product by process limitation. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Regarding claim 2, said paper tubular device is pre-manufactured with at least three plies of paper (fig 2, Zhao); and wherein said outer ply is undyed or have the same color across its consistent width (fig 2).
Regarding claim 3, wherein the length of said text is at least two times longer than said distance between said two helicoidal groove lines, having as a result at least one helicoidal groove line crossing said text (this is true for really long words).  
Regarding claim 4, said ingestible or food grade ink is approved by the Food & Drug Administration (FDA) or by the United States Department of Agriculture (USDA) to be in direct contact with food or liquids ([0015] Zhao).  
Regarding claim 5, wherein each letter of said text is placed in the perpendicular direction of the longitudinal axis of said paper tubular device (fig 6a Salomaki).
Regarding claim 6, wherein said paper tubular device is flexible, foldable, bendable or articulated with a hinge (abstract Zhao).  

Regarding claim 10, the term, “wherein said printed paper straw is manufactured as an integrated process comprising of: a paper straw production apparatus comprising of two or more paper rolls, a soaker with adhesive, a plurality of controls, at least one aligner, a winding machine, a plurality of guides, at last one chopper, and a conveyor belt system; and a pad-printing apparatus comprising of a plate prepared to hold ingestible or food grade ink, a mechanical arm, an ink refresher, and a conveyor belt system,” is a process by product term. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Regarding claim 11, the term “wherein said printed paper straw is manufactured as an integrated process that further comprises an automated packaging apparatus that combines a group of said printed paper straw in a container,” is a process by product term. The patentability of a product does not depend on its method of production.  If the 
Regarding claim 12, the term “wherein said printed paper straw is manufactured as an integrated process that further comprises a graphical user interface,” is a process by product term. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Regarding claim 13, said paper tubular device is flexible, foldable, bendable or articulated with a hinge (abstract Zhao).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/8/2021